Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 3 August 2021.	
2.	Claims 1-20 are currently pending and claims 1, 15 and 19 are independent claims. 

Information Disclosure Statement

3.	No IDS filed.

             Priority

4.	Priority claimed from its parent application no.16/384,799, filed 15 April 2019.

             Drawings

5.	The drawings filed on 3 August 2021are accepted by the examiner. 

 
         Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11089015.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "device verification” based on registration information within the proximity. And it is obvious to anyone in the art, time of invention that is to use this function to prevent imposter or unwanted user to gain assess.

                                               Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Shen et al. (US Publication No. 20160094947), hereinafter Shen.  

Regarding claim 1: 
receiving, at a first device, registration information including a device identifier associated with a second device and decryption information, wherein the first device has access to a collection of entries including a plurality of device identifiers associated with a plurality of devices (Shen, ¶10, 114). 
transmitting, by the first device, a beacon signal to the second device that alerts the second device to a proximity between the first device and the second device (Shen, ¶79)
receiving, at the first device in response to the beacon signal, one or more signals transmitted by the second device, the one or more signals including a value associated with the device identifier, and wherein the decryption information enables the first device to decrypt the value from the signal and identify an entry from the collection of entries (Shen, ¶96, 29-34).
and determining, based on the received signal transmitted by the second device, a trigger condition associated with the proximity between the first device and the second device (Shen, ¶48).
Regarding claim 2: 
wherein determining the trigger condition includes determining that the second device is within a threshold distance from the first device (Shen, ¶48, 50). 
Regarding claim 3: 
wherein the trigger condition is based on a directional position of the second device relative to a position of the first device (Shen, ¶46).
Regarding claim 4: 
wherein the trigger condition is based on movement of the second device relative to a position of the first device (Shen, ¶61).
Regarding claim 5: 
wherein determining the trigger condition includes determining that the second device is both within a threshold distance from the first device and that a distance between the first device and second device is decreasing (Shen, ¶79).
Regarding claim 6: 
further comprising determining that a distance between the first device and the second device is decreasing based on a determined angle of arrival of the one or more signals transmitted by the second device (Shen, ¶86).
Regarding claim 7: 
wherein the one or more signals includes multiple signals transmitted by the second device in response to the beacon signal, and wherein determining the trigger condition includes detecting a change in position between the first device and the second device based on differences in signal characteristics between subsequent transmissions of the multiple signals (Shen, ¶14, 41).
Regarding claim 8: 
wherein the signal characteristics include one or more of: signal strengths of the multiple signals transmitted by the second device; or angles of arrival of the multiple signals transmitted by the second device (Shen, abstract).
Regarding claim 9: 
wherein transmitting the beacon signal includes broadcasting the beacon signal to any of a number of devices within receiving distance of the first device (Shen, ¶85).
Regarding claim 10: 
wherein transmitting the beacon signal includes broadcasting instances of the beacon signal at fixed intervals (Shen, ¶79, 14).
Regarding claim 11: 
wherein the registration information is received from a cloud computing system based on registration of the first device and the second device (Shen, ¶16).
Regarding claim 12: 
further comprising causing, based on the trigger condition, the second device to engage an active state in which the second device transmits additional signals at more frequent time interval than one or more signals transmitted prior to engaging the active state (Shen, ¶6).
Regarding claim 13: 
further comprising, based on the trigger condition, identifying the entry from the collection of entries corresponding to the second device (Shen, abstract).
Regarding claim 15: 
one or more processors (Shen, ¶110).
memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to cause a first device to: (Shen, ¶108) receive registration information including a device identifier associated with a second device and decryption information, wherein the first device has access to a collection of entries including a plurality of device identifiers associated with a plurality of devices (Shen, ¶10, 114).
transmit a beacon signal to the second device that alerts the second device to a proximity between the first device and the second device (Shen, ¶79). 
receive, in response to the beacon signal, one or more signals transmitted by the second device, the one or more signals including a value associated with the device identifier, and wherein the decryption information enables the first device to decrypt the value from the signal and identify an entry from the collection of entries (Shen, ¶29-34, 96).
and determine, based on the received signal transmitted by the second device, a trigger condition associated with the proximity between the first device and the second device (Shen, ¶48).
Regarding claim 16: 
wherein the trigger condition is based on one or more of: the second device being within a threshold distance from the first device (Shen, ¶48, 50).
a directional position of the second device relative to a position of the first device (Shen, ¶46).
or movement of the second device relative to a position of the first device (Shen, ¶61).
Regarding claim 17: 
wherein the one or more signals includes multiple signals transmitted by the second device in response to the beacon signal, and wherein determining the trigger condition includes detecting a change in position between the first device and the second device based on differences in signal characteristics between subsequent transmissions of the multiple signals, the signal characteristics including one or more of: signal strengths of the multiple signals transmitted by the second device; or angles of arrival of the multiple signals transmitted by the second device (Shen, ¶14, 41, abstract).
Regarding claim 18: 
further comprising causing, based on the trigger condition, the second device to engage an active state in which the second device transmits additional signals at more frequent time interval than one or more signals transmitted prior to engaging the active state (Shen, ¶6).
Regarding claim 19 
receive registration information including a device identifier associated with a second device and decryption information, wherein the first device has access to a collection of entries including a plurality of device identifiers associated with a plurality of devices (Shen, ¶114, 10).
transmit a beacon signal to the second device that alerts the second device to a proximity between the first device and the second device (Shen, ¶79).
receive, in response to the beacon signal, one or more signals transmitted by the second device, the one or more signals including a value associated with the device identifier, and wherein the decryption information enables the first device to decrypt the value from the signal and identify an entry from the collection of entries (Shen, ¶29-34, 96). 
and determine, based on the received signal transmitted by the second device, a trigger condition associated with the proximity between the first device and the second device (Shen, ¶48).
Regarding claim 20: 
wherein the trigger condition is based on one or more of: the second device being within a threshold distance from the first device; a directional position of the second device relative to a position of the first device; or movement of the second device relative to a position of the first device (Shen, ¶46, 48, 50, 61).

 Claim Rejections - 35 USC § 103
	
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C §103 as being unpatentable Shen and in view of Noonan et al. (US patent No. 11304123), hereinafter Noonan.  

Regarding claim 14: 
Shen does not explicitly suggest, wherein the registration information includes user verification information, the user verification information including biometric data that may be compared to scanned biometric data obtained using a biometric scanning device to verify that a user of the second device corresponds to an identify of an individual associated with a corresponding value from the entry; however, in a same field of endeavor Noonan discloses this limitation (Noonan, col 32, lines 30-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of selective broadcast to known device of Shen with the facial/biometric identification disclosed in Noonan to have extra layer of security, stated by Noonan at col 58, lines 55-67.

    Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890